 

Exhibit 10.2



 

AMENDMENT 3 TO ACQUISITION AGREEMENT

 

This Amendment 3 to Acquisition Agreement (this “Amendment”), dated August 8th,
2016 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”),
Action Holdings Financial Limited, a company with limited liability incorporated
under the laws of British Virgin Islands (“AHFL”) and a wholly-owned subsidiary
of CUIS and Mr. LI CHWAN HAU, a Taiwan citizen with Taiwan ID No: B120352285,
the shareholder of Genius Holdings Financial Limited (“GHFL”) (the “Selling
Shareholder”).

 

CUIS and the Selling Shareholder are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on February 13, 2015
(the “Agreement”), pursuant to which CUIS approved the Acquisition with GHFL
becoming a direct wholly owned Subsidiary of AHFL as a result of the Acquisition
and approved the granting of the Put Option.

 

WHEREAS, On February 17, 2016, the Company and AHFL entered into an Amendment 2
to the Agreement (the “Amendment 2”) with Mr. Li, pursuant to which, on or prior
to February 28, 2016, (i) the Company is committed to complete the listing of
the Company into major capital markets, where the net proceeds raised through
such public offering financing shall be at least USD 10,000,000; and (ii)
failure to timely complete the above-mentioned criteria shall be deemed as a
material breach of the Company under Article 8 of the Genius Acquisition
Agreement, whereby the Selling Shareholder shall be entitled to revoke the
exercised Put Option right set forth in Section 2.8 as if the Put Option had
never been exercised.

 

WHEREAS, the Company has been actively working towards its listing in a major
capital market, where the existence of such revocation right under the Third
Amendment is actually to the detriment of such listing process.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

The Amendment 2 is hereby terminated effective on the Effective Date set forth
hereof above.

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter of the
Agreement and shall supersede all previous communications of the Parties in
respect of the subject matter of the Agreement. This Amendment is made in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective. When one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

 



 

 

  

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

China United Insurance Service, Inc.
By: /s/ Mao Yi Hsiao   Mao Yi Hsiao, Director  

 

 

Action Holdings Financial Limited
By: /s/ Mao Yi Hsiao   Mao Yi Hsiao, Director  





Selling Shareholder of GHFL
By: /s/ LI Chwan-Hau   LI Chwan-Hau  

 



 

